Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed 12/31/2021 has been entered. Claims 1-21, 23-25, 33 and 35-36 have been cancelled. The claims are mis-numbered. New claim 43 is repeated three times. Thus, claims 43-46 are added. Claims 22, 26-32, 34, and 37-46 are pending and are under examination.

Sequence Requirements
	Acknowledgement is made of the incorporation by reference (see amendment to specification filed 12/31/21) of the electronic version of the sequence listing that was filed 7/24/2020 into the application.


Claim Rejections Withdrawn
The rejection of claims 25 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to cancel the claims.

The rejection of claim(s) 22-25 and 27-31 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raz et al. US 2007/0004654 1/4/2007 is withdrawn in view of the amendment to the claims. In addition, Applicant’s argument with respect to Raz not disclosing type C CpG and not disclosing PAM2 CSK4 at 20 µg/ML has been considered and is found persuasive.

The following rejections under pre-AIA  35 U.S.C. 103(a) is withdrawn in view of the amendment to the claims and Applicant’s argument with respect to Raz not disclosing type C CpG and not disclosing PAM2 CSK4 at 20 µg/ML has been considered and is found persuasive. In addition, the declaration under 37 CFR 1.132 of Dr. Dickey filed 

The rejection of claims 22, 25 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raz et al. US 2007/0004654 1/4/2007 in view of Jurk et al. Immunobiology 209 (2004) 141-154 cited in IDS is withdrawn.
The rejection of claims 29 and 33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raz et al. US 2007/0004654 1/4/2007 is withdrawn.
The rejection of claims 29, 32 and 40-41 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raz et al. US 2007/0004654 1/4/2007 in view of Miller et al. US 4,624,251 11/25/1986 is withdrawn.
The rejection of claims 34-36 and 38-39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raz et al. US 2007/0004654 1/4/2007 in view of Miller et al. US 4,624,251 11/25/1986 is withdrawn.
The rejection of claim 36 and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raz et al. US 2007/0004654 1/4/2007 and Miller et al. US 4,624,251 11/25/1986 as combined as applied to claim 34 above further in view of Jurk et al. Immunobiology 209 (2004) 141-154 cited in IDS is withdrawn.

Double Patenting Withdrawn:
The rejection of claims 22-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9504742 (‘742) in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259 is withdrawn in view of the amendment to the claims.
The rejection of claims 22-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9186400 (‘400) in view of Noelle et al. WO2004/060319 7/22/04 and Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259 is withdrawn in view of the amendment to the claims.


The rejection of claims 22-33 and 40-41 on the ground of nonstatutory double patenting as being unpatentable over all the claims of U.S. Patent No. 10286065 (‘065) is withdrawn in view of the amendment to the claims.
The rejection of claims 34-39 on the ground of nonstatutory double patenting as being unpatentable over all the claims of U.S. Patent No. 10286065 (‘065) as applied to claims 22-33 and 40-41, further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259 is withdrawn in view of the amendment to the claims.
The rejection of claim 22-26, 28, 29,32-33 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-8, 11, 13, 15-16 and 26-27 of copending Application No. 16394097 (‘097) is withdrawn in view of the abandonment of the ‘097 application.
The rejection of claims  27, 30, 31, 34-39 and 41 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-8, 11, 13, 15-16 and 26-27 of copending Application No. 16394097 (‘097) as applied to claims 22-26, 28, 29,32-33 and 40 above, further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259 is withdrawn in view of the abandonment of the ‘097 application.

New Claim Objection/Rejections Based on Amendment
Claim Objections
Claim 44-46 are objected to because of the following informalities:   
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims 
Mis-numbered claim 43-44 has been renumbered 44-46.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This is a new matter rejection.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 44 and 46: The specification as filed including portions cited by Applicant as providing support for new claim 44 and 46 do not disclose the range of 150-500 µg of PAM2CSK4 and type C CpG ODN administered or in a nebulizer. See for instance paragraph 15 and 147 cited by Applicants does not disclose the range of 150-500 

    PNG
    media_image1.png
    353
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    49
    685
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    271
    757
    media_image3.png
    Greyscale








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is dependent on claim 24 which has been cancelled.
Claim 41 recites the limitation "the nebulizer…. wherein the antiviral pharmaceutical is oseltamivir and ribavirin".  There is insufficient antecedent basis for this limitation in the claim because claim 43 and claim 22 from which claim 41 depends does not recite a nebulizer and an antiviral.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 27 and 41 objected to because of the following informalities:  Claim 27 refers back to claim 42.  Claim 41 refers back to claim 43.  Appropriate correction is required.
Both claims 27 and 41 do not refer to a claim that is previously set forth and therefore do not comply with 35 USC 112 (d) or pre-AIA  35 USC 112 fourth paragraph which requires that a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 26, 28-32, 40, 42, 43, 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9504742 (‘742).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘742 claims disclose a composition comprising (a) a diacylated lipopeptide i.e. PAM2CSK4 (b) TLR9 ODN selected from ODN2395 or ODNM362 or ODN10101 as TLR 9 agonist.
The ‘742 claims disclose that the composition is nebulized or aerosolized that is formulated for administration to the lungs.
The ‘742 disclose a method of treating or inhibiting or attenuating a viral infection comprising administering an effective amount of the composition to an individual that has or is at risk of a viral infection wherein the virus is those listed in instant claim 30. Since the ‘742 claims disclose that the composition is nebulized and it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have administered to said subject via nebulizer. The ‘742 claims disclose a method of treating or inhibiting or attenuating a viral infection comprising administering 
The ‘742 claims disclose effective amount of PAM2CSK4 but do not disclose that the effective is amount of 20 µg/mL. However, the “742 application disclose that the effective amount of PAM2CSK4 is 20 µg/mL. See figure 5 and 6, column 6 lines 64-67.
 Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." See MPEP 804 (II) (B) (2) (a).
In the instant case, the portion of the “742 specification which provides support for effective amounts of PAM2CSK4 disclose the value of said effective amount of PAM2CSK4 as 20 µg/mL See figure 5 and 6, column 6 lines 64-67.
In addition, PAM2CSK4 in an amount of 20 µg/mL or the nebulizer or composition comprising 150-500 µg of the PAM2 and ODNM362: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
The concentration of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the patented claims which disclose that the PAM2CSK4 and type C CpG ODN has a concentration from about 0.1 mg/kg to about 100 mg/kg of the individual’s body weight.
Thus, arriving at a concentration of PAM2 at 20 µg/mL by routine optimization would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 per kg body weight.
With respect to 150-500 µg of the PAM2CSK4 (hereinafter “PAM2”) and type C CpG ODN, arriving at a concentration of PAM2 and the type C CpG ODN at 150-500. µg would have been achieved by routine optimization and would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 and type C CpG ODN per kg body weight set forth in the patented claims.


Claims 27, 34, 37-39, 41 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9504742 (‘742) as applied to claims 22, 26, 28-32, 40, 42, 43, 44 and 46 above, further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259. 
The “742 claims do not disclose that the composition or nebulizer comprises an anti-viral or disclose administering an antiviral orally with the administered composition of aerosolized PAM2CSK4 and type C CpG ODN and does not disclose that the antiviral is oseltamivir or ribavirin.
Snell et al disclose antiviral agents including oseltamivir- a neuraminidase inhibitor (see Snell et al at page 253 column 2) or ribavirin. Snell et al disclose that the 
Snell et al disclose that ribavirin accelerates recover from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have added an antiviral pharmaceutical such as oseltamivir or ribavirin to the composition (aerosol or nebulized) of the ‘742 claims, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is Snell et al disclose approved antivirals such as ribavirin or oseltamivir which are active against RSV and Influenza A+B virus and Snell et al disclose that ribavirin was shown to accelerate recover from influenza A and B infections in infants and young children. With respect to administering the antiviral orally as recited, administering oseltamivir separately via the oral route separately would have been beneficial as Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract


Claims 22, 26, 28, 40, 43, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9186400 (‘400). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘400 claims disclose a composition comprising (a) a diacylated lipopeptide i.e. PAM2CSK4 (b) Type C CpG ODN selected from ODN2395 or ODNM362 or ODN10101 as TLR 9 agonist.

The “400 claims disclose that the PAM2CSK4 and type C CpG ODN is at a dosage of 0.01 µg/kg to about 100 µg/kg or about 0.01 µg/kg to about 1 µg/kg or about 0.01 µg/kg to about 0.1 µg/kg based on the individual’s body weight.
Regarding the PAM2CSK4 in an amount of 20 µg/mL, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
In addition, the concentration of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the patented claims which disclose that the PAM2CSK4 and type C CpG ODN is at a dosage of 0.01 µg/kg to about 100 µg/kg or about 0.01 µg/kg to about 1 µg/kg or about 0.01 µg/kg to about 0.1 µg/kg based on the individual’s body weight
Thus, arriving at a concentration of PAM2 at 20 µg/mL by routine optimization would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 per kg body weight.
.



Claims 27, 29-32, 34, 37-39, 41-42, 44 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9186400 (‘400) as applied to claims 22, 26, 28, 40, 43, and 46 above, further in view of Noelle et al. WO2004/060319 7/22/04 and Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.
The ‘400 claims do not disclose that the composition comprises an antiviral pharmaceutical and does not disclose that the composition is used to treat, inhibit or attenuate a viral infection and that the subject is administered 150-500 µg of the PAM2CSK4 (hereinafter “PAM2”) and type C CpG ODN.
Noelle et al disclose that compounds called immune response modifiers (IRMs), appear to act through a basic immune system mechanism known as Toll-like receptors (TLRs) to induce selected cytokine biosynthesis. For example, certain IRMs may be useful for treating viral diseases. See p. 1 lines 1-11.
Noelle et al disclose immunostimulatory combinations for treating antiviral diseases. See p. 20 lines 29-31. Noelle et al disclose that therapeutic immunostimulatory combinations may not require an antigen component and that for certain conditions e.g. viral infections, effective treatment may be obtained using an immunostimulatory combination that does not include antigen because the condition e.g. viral infection may provide sufficient condition specific antigen to generate a cell mediated immune response. See p. 24 lines 26-32.

In addition, Noelle et al disclose that the immunostimulatory combination can comprise other active ingredients such as antivirals (see p. 20 lines 23-28).
Snell et al disclose antiviral agents including oseltamivir or ribavirin. Snell et al disclose that the ribavirin is approved for respiratory syncytial virus (RSV) and in 1999 anti-influenza agent oseltamivir was launched. See p. 251 under introduction.
Snell et al disclose that ribavirin when administered by the nebulized route was shown to accelerate recovery from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have added oseltamivir or ribavirin in the composition of the ‘400 claims, thus resulting in the instant invention with a reasonable expectation of success.
 The motivation to do so is that Noelle et al disclose a composition comprising TLR9 CpG and antiviral and TLR2/6 agonist can be used to treat a viral infection and Snell et al disclose approved antivirals such as ribavirin or oseltamivir which are active against RSV and Influenza A+B virus which can be added to said composition.
With regards to claims 29 and 34 and dependent claims, since, Noelle et al disclose that a combination of TLR agonists can be used to treat a viral infection, administering the composition comprising TLR9 CpG and antiviral and TLR2/6 agonist such as the PAM2 to a subject that has a viral infection would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made.
With respect to instant claim 34, administering oseltamivir (a neuraminidase inhibitor) separately via the oral route would have been beneficial as Snell et al disclose 
With respect the subject is administered 150-500 µg of the PAM2CSK4 (hereinafter “PAM2”) and type C CpG ODN (claim 29), arriving at a concentration of PAM2 and the type C CpG ODN at 150-500 µg would have been achieved by routine optimization and would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 and type C CpG ODN per kg body weight.


Claims 22, 26, 28, 40, 43 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8883174 (‘174). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘174 claims disclose a composition comprising (a) PAM2CSK4 (b) TLR9 ODN selected from ODN2395 or ODNM362 or ODN10101. The ‘174 claims also disclose that the composition is aerosolized or nebulized.
 The ‘174 claims disclose that the composition is nebulized and thus it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to administer the nebulized composition with a nebulizer.
The “174 claims disclose that the PAM2CSK4 and type C CpG ODN is administered in an amount of from about 0.1 mg/kg to about 100 mg/kg of the individual’s body weight.
Thus, regarding the PAM2CSK4 in an amount of 20 µg/mL or the nebulizer or composition comprising 150-500 µg of the PAM2 and ODNM362, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
In addition, the concentration of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the patented claims which disclose that the PAM2CSK4 and type C CpG ODN is from about 0.1 mg/kg to about 100 mg/kg of the individual’s body weight.
Thus, arriving at a concentration of PAM2 at 20 µg/mL by routine optimization would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 per kg body weight.
With respect to 150-500 µg of the PAM2CSK4 (hereinafter “PAM2”) and type C CpG ODN, arriving at a concentration of PAM2 and the type C CpG ODN at 150-500. µg would have been achieved by routine optimization  and would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2  and type C CpG ODN per kg body weight set forth in the patented claims.



 Claims 22, 26-32, and 40-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over all the claims 1-11 of U.S. Patent No. 10286065 (‘065).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘065 claims disclose a composition comprising PAM2CSK4 (diacylated lipopeptide), type C CpG oligodeoxynucleotide which is a TLR9 agonist and 
Thus, regarding the PAM2CSK4 in an amount of 20 µg/mL or the nebulizer or composition comprising 150-500 µg of the PAM2 and ODNM362, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
In addition, the concentration of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the patented claims which disclose that the 
Thus, arriving at a concentration of PAM2 at 20 µg/mL by routine optimization would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 per kg body weight.
With respect to 150-500 µg of the PAM2CSK4 (hereinafter “PAM2”) and type C CpG ODN, arriving at a concentration of PAM2 and the type C CpG ODN at 150-500. µg would have been achieved by routine optimization and would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 and type C CpG ODN per kg body weight set forth in the patented claims.


Claims 34 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over all the claims 1-11 of U.S. Patent No. 10286065 (‘065) as applied to claims 22, 26-32, and 40-46 above, further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.
The ‘065 claims do not disclose treating a viral infection comprising administering the aerosolized composition comprising PAM2 and type C CpG ODN while orally administering the ant-viral.
 Snell et al disclose antiviral agents including oseltamivir (a neuraminidase inhibitor (see Snell et al at page 253 column 2) or ribavirin. Snell et al disclose that the ribavirin is approved for respiratory syncytial virus (RSV) and in 1999 anti-influenza agent oseltamivir was launched. See p. 251 under introduction.
Snell et al disclose that ribavirin accelerates recovery from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.



.
Claims 22, 26-32 and 40-46 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-12 of U.S. Patent No. 10,722,573 (‘573).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘573 claims disclose a composition comprising PAM2CSK4 (diacylated lipopeptide), type C CpG oligodeoxynucleotide which is a TLR9 agonist and an antiviral selected from oseltamivir (a neuraminidase inhibitor) or ribavirin wherein the composition is formulated for administration to the lungs by nebulization and wherein the CpG oligodeoxynucleotide is ODN2395 or ODNM362 or ODN10101. 
The ‘573 claims disclose a method of treating, inhibiting or attenuating a viral infection comprising administering said composition to a subject that has or is at risk of viral infection, wherein the virus are those as set forth in instant claim 30 or 31; wherein the composition is administered by nebulization, and each component is administered in an amount of from about 0.1 mg/kg to about 100 mg/kg of the individual subject’s body weight. The ‘573 claims disclose a nebulizer comprising said PAM2CSK4 and TLR9 agonist and an antiviral pharmaceutical.
Regarding the PAM2CSK4 in an amount of 20 µg/mL or the nebulizer or composition comprising 150-500 µg of the PAM2 and ODNM362, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
In addition, the concentration of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the patented claims which disclose that the PAM2CSK4 and type C CpG ODN has a concentration from about 0.01 mg/kg to about 100 mg/kg of the individual’s body weight.
Thus, arriving at a concentration of PAM2 at 20 µg/mL by routine optimization would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 per kg body weight.
With respect to 150-500 µg of the PAM2CSK4 (hereinafter “PAM2”) and type C CpG ODN, arriving at a concentration of PAM2 and the type C CpG ODN at 150-500. µg would have been achieved by routine optimization and would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 and type C CpG ODN per kg body weight set forth in the patented claims.


Claims 34 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over all the claims 1-12 of U.S. Patent No. 10,722,573 (‘573) as applied to claims 22, 26-32, and 40-46 above, further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.

 Snell et al disclose antiviral agents including oseltamivir (a neuraminidase inhibitor (see Snell et al at page 253 column 2) or ribavirin. Snell et al disclose that the ribavirin is approved for respiratory syncytial virus (RSV) and in 1999 anti-influenza agent oseltamivir was launched. See p. 251 under introduction.
Snell et al disclose that ribavirin accelerates recovery from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.
With respect to instant claim 34 and dependent claims, administering oseltamivir (a neuraminidase inhibitor) separately via the oral route would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made because Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations throughout the respiratory tract.



Claims 22, 26-32, and 40-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 20-21 and 26-27 of copending Application No. 17399821 (‘821). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘821 claims disclose a composition comprising (a) a diacylated lipopeptide i.e. PAM2CSK4 (b) type C CpG ODN selected from ODN2395 or ODNM362 or ODN10101 as TLR 9 agonist and an antiviral pharmaceutical oseltamivir or ribavirin and that the composition is nebulized and is formulated for administration to the lungs. The ‘821 claims disclose a nebulizer comprising said lipopeptide, said TLR9 agonist and said antiviral. 

The ‘821 claims disclose a method of treating or inhibiting or attenuating a viral infection comprising administering an effective amount of said composition that is aerosolized to an individual that has or is at risk of a viral infection. The ‘821 claims disclose that the method comprises administering an effective amount of a composition comprising aerosolized PAM2CSK4 and the type C CpG ODN in combination with an anti-viral pharmaceutical to an individual that has or is at risk of viral infection.
Regarding the PAM2CSK4 in an amount of 20 µg/mL or the nebulizer or composition comprising 150-500 µg of the PAM2 and ODNM362, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
In addition, the concentration of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the “821 claims which disclose that the lipopeptide and type C CpG ODN can have a concentration 16µM and 4 µM respectively.

With respect to 150-500 µg of the PAM2CSK4 (hereinafter “PAM2”) and type C CpG ODN, arriving at an amount of PAM2 and the type C CpG ODN at 150-500. µg would have been achieved by routine optimization and would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the concentration of lipopeptide and type C ODN disclosed in the ‘821 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 34 and 37-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 20-21 and 26-27 of copending Application No. 17399821 (‘821) as applied to claims 22, 26-32, and 40-46, above further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.
The ‘821 claims do not disclose treating a viral infection comprising administering the aerosolized composition comprising PAM2 and type C CpG ODN while orally administering the ant-viral.
 Snell et al disclose antiviral agents including oseltamivir (a neuraminidase inhibitor (see Snell et al at page 253 column 2) or ribavirin. Snell et al disclose that the ribavirin is approved for respiratory syncytial virus (RSV) and in 1999 anti-influenza agent oseltamivir was launched. See p. 251 under introduction.
Snell et al disclose that ribavirin accelerates recovery from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Status of the Claims

Claims 22, 26-32, 34 and 37-46 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645